






Exhibit 10.1


FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“First Amendment”) is
made by and between COMVERGE, INC., a Delaware corporation (“Company”) and
TERESA NAYLOR (“Executive”) effective September 23, 2011.
WHEREAS, the Company and Executive have heretofore entered into that certain
Executive Employment Agreement dated September 20, 2010 (the “Executive
Employment Agreement”); and
WHEREAS, the Company and Executive desire to amend the Executive Employment
Agreement;
NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Executive hereby agree, effective
as of the date set forth above, that the Executive Employment Agreement shall be
amended as hereafter provided:
1.     Section 7.5(b) - Termination by the Company Without Cause, or by
Executive for     Good Reason. Section 7.5(b) of the Executive Employment
Agreement shall be     deleted in its entirety and replaced as follows: Subject
to subsection 7.5(c) below,     if the Company terminates Executive's employment
without Cause, or Executive     terminates her employment with Good Reason, then
in such event Executive shall     be entitled to all payments allowed pursuant
to subsection 7.5(a) above and     severance pay in the amount of the sum of (i)
twelve (12) months' annual base     salary as specified in Exhibit A, plus (ii)
an amount equal to the amount of     Executive's bonus payment for the last
complete year of service prior to     termination, times a fraction, the
numerator of which is the number of days in the     year of Executive's
termination through the date of such termination, and the     denominator of
which is 365 (or in the case of leap years, 366). The benefits     provided
pursuant to this Section 7.5(b) shall not include any stock option or
    similar grants and Executive's rights concerning any stock option or similar
    grants shall be exclusively determined by applicable Company policies or
plans     concerning such grants.
2.     Except as expressly modified by this First Amendment, all other terms and
    conditions of the Employment Agreement shall remain in full force and effect
and are hereby confirmed and ratified.
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first set forth above.
















--------------------------------------------------------------------------------






COMVERGE, INC.


By: /s/ R. Blake Young    
Name: R. Blake Young
Title: President and CEO






EXECUTIVE
                    
/s/ Teresa Naylor        
Teresa Naylor




